Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 1 of 15




          EXHIBIT 6
       Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 2 of 15




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                       §   CIVIL ACTION 6:20-CV-00473-ADA
 BRAZOS LICENSING AND                              §   CIVIL ACTION 6:20-CV-00474-ADA
 DEVELOPMENT,                                      §   CIVIL ACTION 6:20-CV-00475-ADA
                                                   §   CIVIL ACTION 6:20-CV-00476-ADA
        Plaintiff,                                 §   CIVIL ACTION 6:20-CV-00477-ADA
                                                   §   CIVIL ACTION 6:20-CV-00478-ADA
                                                   §   CIVIL ACTION 6:20-CV-00479-ADA
 v.                                                §   CIVIL ACTION 6:20-CV-00480-ADA
                                                   §   CIVIL ACTION 6:20-CV-00481-ADA
                                                   §   CIVIL ACTION 6:20-CV-00482-ADA
                                                   §   CIVIL ACTION 6:20-CV-00485-ADA
 DELL TECHNOLOGIES INC.,                           §   CIVIL ACTION 6:20-CV-00486-ADA
 DELL INC., AND EMC                                §
 CORPORATION,                                      §   PATENT CASE
                                                   §
        Defendants.                                §   JURY TRIAL DEMANDED

                     PLAINTIFF’S PRELIMINARY CONSTRUCTIONS

       Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development ( “Plaintiff”)

submits the following preliminary constructions pursuant to the Order Governing Proceedings

(“OGP”) and the Scheduling Order entered in this case. Plaintiff reserves the right to update,

supplement, revise, or otherwise modify these preliminary constructions in light of further

investigation and discovery, including evidence not yet produced by Defendants, or in light of

modification or supplementation of Defendants’ invalidity contentions. Plaintiff reserves the right

to argue that the plain and ordinary meaning should apply to any of the claim terms.

       Plaintiff notes that, for certain claim language, Defendants identify entire phrases, without

specifying which ones of the terms included within those phrases Defendants seeks to have the

Court construe. Plaintiff can presently only guess as to whether Defendants will seek construction

of only certain terms included in those phrases.




                                                   1
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 3 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 4 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 5 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 6 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 7 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 8 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 9 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 10 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 11 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 12 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 13 of 15
Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 14 of 15
       Case 6:20-cv-00475-ADA Document 88-6 Filed 03/17/21 Page 15 of 15




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

to all counsel of record via email on January 20, 2021.

                                             /s/ Ryan S. Loveless
                                             Ryan S. Loveless




                                               14
